Exhibit 10.13

AMENDMENT NO. 1

TO

SECURED CONVERTIBLE MULTI-DRAW

TERM LOAN FACILITY AGREEMENT







This Amendment No. 1 to the Secured Convertible Multi-Draw Term Loan Facility
Agreement, dated as of the 11th day of January, 2008, by and between BioLife
Solutions, Inc.,  and Thomas Girschweiler and Walter Villiger (the “Agreement”),
is entered into as of the 20th day of October, 2008. Any capitalized term not
otherwise defined herein shall have the meaning ascribed to such term in the
Agreement.




Section 1 of the Agreement is hereby amended to read as follows:




“1.

The Facility.




(a)

Commitment to Extend Facility.

Each Investor hereby agrees to make available to the Company (“Advances”), from
time to time during the period commencing with the date hereof through the
Maturity Date, for working capital purposes, the principal sum of $4,500,000,
consisting of:




(i)

A refinancing of the Investor’s Notes and accrued interest thereon in the
aggregate amount of $1,431,563.30;




(ii)

$300,000 being advanced concurrently with the execution and delivery of this
Agreement; and




(iii)

Additional advances of up to an aggregate of $2,768,436.70 (each an “Additional
Advance”) in accordance with Section 3 hereof.”




Section 2 of the Agreement is hereby amended to read as follows:




“2.

Closing.

Concurrently with the execution and delivery of this Agreement (a) the Company
is issuing to each Investor a Multi-Draw Term Loan Note, registered in the name
of the Investor, in the principal amount of $4,500,000, (b) each Investor is
delivering to the Company the Investor’s Notes, and by wire transfer the amount
set forth in Section 1(a)(ii) above, and (c) the parties are executing and
delivering a Security Agreement in the form attached hereto as Exhibit B.”





--------------------------------------------------------------------------------




Section 5.3(a) of the Agreement is hereby amended to read as follows:




“5.3

Termination of Restrictions; Removal of Legend.




(a)

The Regulation S Restrictive Legend may be removed (and the restrictions on the
transferability of the Multi-Draw Term Loan Note and New Equity Securities shall
terminate) when (i) the sale of the Multi-Draw Term Loan Note and New Equity
Securities, as the case may be, have been registered under the Act and sold by
the holder thereof in accordance with such registration, (ii) a written opinion
to the effect that such restrictions are no longer required or necessary under
any federal or state securities law or regulation has been received from counsel
for the holder thereof (provided that such counsel, and the form and substance
of such opinion, are reasonably satisfactory to the Company) or counsel for the
Company, (iii) the Multi-Draw Term Loan Note and New Equity Securities, as the
case may be, have been sold without registration under the Act in compliance
with Rule 144 or Rule 144A promulgated under the Act, (iv) the Company is
reasonably satisfied that the holder of the Multi-Draw Term Loan Note and New
Equity Securities, as the case may be, shall be entitled to sell the Multi-Draw
Term Loan Note and New Equity Securities in accordance with the terms of Rule
144 or of Rule 144A promulgated under the Act, or (v) a letter or an order has
been issued to the holder thereof by the staff of the Securities and Exchange
Commission (the "Commission") stating that no enforcement action shall be
recommended by such staff or taken by the Commission if the Note Multi-Draw Term
Loan or New Equity Securities, as the case may be, are transferred in the United
States or to a U.S. Person without registration under the Act in accordance with
the conditions set forth in such letter or order and such letter or order
specifies that no subsequent restrictions on transfer are required.”




Except as amended hereby, all of the provisions of the Agreement remain in full
force and effect.




IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to the
Agreement as of the day and year first above written.




 

 

BioLife Solutions, Inc.

 

 

 

 

 

 

By:

/s/Mike Rice

 

 

 

Mike Rice, President & CEO

 

 

 

 

 

 

 

/s/Thomas Girschweiler

 

 

 

Thomas Girschweiler

 

 

 

 

 

 

 

/s/Walter Villiger

 

 

 

Walter Villiger








2





